Cooper, C. J.,
delivered the opinion of the Court.
We think the property sought to be recovered in this suit *187is not, by reason of Section 1300 of the Code of 1880, to be treated as the property of the Adams Manufacturing Company, in favor of its creditors. Neither the letter nor the spirit of the statute find application under circumstances disclosed by the record. The gins were neither “ acquired ” nor “ used ’’ by the company in the business transacted by it. They were, it is true, in the possession of the company, and third persons may have been induced by such possession to give it credit upon the faith that it had title to them; but the presumption of ownership arising from the possession of personal property is not conclusive unless made so by the statute. The field of the operation of the statute is a broad one, and within it lie all the evils intended or necessary to be relieved against. If a trader, by any sort of contract, acquires the property with which he deals, the statute, in favor of his creditors, cuts off any secret claim which the party from whom it was acquired may have reserved by his contract, as where a conditional sale is made. Paine v. Hall Safe & Lock Co., 64 Miss., 175. Or where money is furnished to be invested by the trader in goods to be consigned to the party furnishing the money. Gumbel v. Koon, 59 Miss., 264. So, also, where the owner intrusts property of a like character as that in which the trader deals, to be by him -sold for account of the owner, such “ use ” of the property subjects it to the operation of the statute. Shannon v. Blum, 50 Miss., 828. But where, as in this case, the trader neither “ acquires” any interest in the property, nor a right to “use” it in his business, the mere fact of possession, even though it be one permitted by the owner, is not effectual to bring the property within the operation of the statute.

The judgment is reversed.